 Case 2:19-cv-00894 Document 155 Filed 12/08/20 Page 1 of 35 PageID #: 5726



                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON


THE COURTLAND COMPANY, INC.,
a West Virginia Business
Corporation,

           Plaintiff,

v.                                    Civil Action No. 2:18-cv-01230

UNION CARBIDE CORPORATION,
a New York Corporation,

           Defendant.


THE COURTLAND COMPANY, INC.,
a West Virginia Business
Corporation,

           Plaintiff,

v.                                    Civil Action No. 2:19-cv-00894

UNION CARBIDE CORPORATION,
a New York Corporation,

           Defendant.


                      MEMORANDUM OPINION & ORDER


           Pending in these related cases are the plaintiff’s

motion to strike the defendant’s notice regarding potential

nonparty fault and supplemental notice regarding potential

nonparty fault, filed in Courtland Co. Inc. v. Union Carbide

Corp. (“Courtland I”), 2:18-cv-01230 (S.D.W. Va.) on June 19,

2020 (ECF No. 140), and the plaintiff’s response to and motion
 Case 2:19-cv-00894 Document 155 Filed 12/08/20 Page 2 of 35 PageID #: 5727



to strike the defendant’s notice regarding potential nonparty

fault, filed in Courtland Co. Inc. v. Union Carbide Corp.

(“Courtland II”), 2:19-cv-00894 (S.D.W. Va.) on June 16, 2020

(ECF No. 55).


                             I.     Background


           The plaintiff and the defendant are corporations that

own parcels of real property near Davis Creek in Kanawha County,

West Virginia.    See Courtland I, ECF No. 1 ¶¶ 4-5, 14; ECF No.

21 ¶¶ 4–5, 14; see also Courtland II, ECF No. 1 ¶¶ 5–6, 15, 25;

ECF No. 82 ¶¶ 5–6, 15, 25.        In Courtland I, the plaintiff

alleges that the defendant has used one of its properties

adjacent to the plaintiff’s property to store hazardous and

toxic materials, which have been released into the nearby

environment including the plaintiff’s property.          See Courtland

I, ECF No. 1 ¶¶ 1, 14–46.      In Courtland II, the plaintiff

alleges that the defendant has used two other properties, also

adjacent to the plaintiff’s property, to likewise store

hazardous and toxic materials that have been released into the

nearby environment including the plaintiff’s property.            See

Courtland II, ECF No. 1 ¶¶ 1, 14–57.


           Based on these allegations, the plaintiff initiated

suit against the defendant in Courtland I by filing a complaint

on August 15, 2018, and effected service of process on the


                                      2
    Case 2:19-cv-00894 Document 155 Filed 12/08/20 Page 3 of 35 PageID #: 5728



defendant on August 21, 2018. See Courtland I, ECF No. 1; ECF

No. 7.     In Courtland II, the plaintiff initiated suit against

the defendant by filing a complaint on December 13, 2019, and

effected service of process on the defendant on December 17,

2019.     See Courtland II, ECF No. 1; ECF No. 4.


              In both its complaints, the plaintiff asserts three

federal causes of action:         Count I seeks recovery of response

costs and declaratory relief under the Comprehensive

Environmental Response, Compensation, and Liability Act of 1980

(“CERCLA”), 42 U.S.C. §§ 9607(a), 9613(g); Count II seeks

citizen-suit relief for violations of § 7002(a)(1)(A) of the

Resource Conservation and Recovery Act of 1976 (“RCRA”), 42

U.S.C. § 6972(a)(1)(A), and the West Virginia Hazardous Waste

Management Act; and Count III seeks citizen-suit relief for

judicial abatement of an imminent and substantial endangerment

under § 7002(a)(1)(B) of RCRA, 42 U.S.C. § 6972(a)(1)(B).               See

Courtland I, ECF No. 1 ¶¶ 47–73; Courtland II, ECF No. 1 ¶¶ 58-

88.     Both complaints also assert state-law cause of action,

including judicial abatement of a public nuisance; judicial

abatement of a public nuisance per se; private nuisance;

negligence; gross negligence; and strict liability. 1             See


1 The two complaints assert the same claims, with one exception:
The complaint in Courtland II asserts a claim in its Count IV
for judicial abatement of a public nuisance per se, see


                                        3
    Case 2:19-cv-00894 Document 155 Filed 12/08/20 Page 4 of 35 PageID #: 5729



Courtland I, ECF No. 1 ¶¶ 74–108; Courtland II, ECF No. 1 ¶¶ 89–

134. 2


              On February 15, 2019, the defendant filed, within the

180-day period prescribed by state statute, a notice of

designation of at-fault nonparties in Courtland I, pursuant to

W. Va. Code § 55-7-13d(a).         See Courtland I, ECF No. 37.

Therein, the defendant provided notice on information and belief

that an unknown number of unnamed nonparties may be wholly or

partially at fault for the claims brought by the plaintiff.               See

id. at 1.      The defendant explained that, because discovery was

in a nascent stage, it had not yet identified the nonparties but

requested that the court direct the factfinder in this matter to

consider the fault of all nonparties and proportionally reduce

the plaintiff’s recovery against the defendant for the fault

chargeable to the nonparties, pursuant to § 55-7-13d.              See id.

at 1–2.


              On June 10, 2020, nearly four months beyond the 180-

day period, the defendant filed a supplemental notice of


Courtland II, ECF No. 1 ¶¶ 98–107, but the complaint in
Courtland I does not. Because of this difference, most of the
corresponding state-law claims in the separate complaints do not
share the same “Count” number.
2 The court dismissed the plaintiff’s claim for negligence per se
in both cases. See Courtland I, ECF No. 163 at 18; Courtland
II, ECF No. 75 at 45–46, 55.



                                        4
 Case 2:19-cv-00894 Document 155 Filed 12/08/20 Page 5 of 35 PageID #: 5730



designation of at-fault nonparties in Courtland I.           See id., ECF

No. 139.    In this supplemental notice, based largely on the

deposition testimony of the plaintiff’s Fed. R. Civ. P. 30(b)(6)

designee, the defendant identifies three nonparty entities it

asserts may be wholly or partially at fault for the claims

alleged in the complaint.      See id. at 1–3.     Specifically, the

defendant identifies (1) Westvaco as a former owner of the

plaintiff’s property that stored coal there prior to the

plaintiff’s purchase of the property; (2) Raynes & Sons, Raynes

and Company, CB Shop Company, and Parsons Contracting as lessees

of a portion of the plaintiff’s property that has been used by

them to store concrete, dirt, millings, asphalt chunks,

barriers, rebar or steel materials, fill dirt, and heavy

equipment including a diesel fuel tank, a crusher, and a

screener; and (3) CSX Transportation, which maintained an active

rail line along the southern boundary of the plaintiff’s

property and may have stacked or dumped materials on the

property.    See id.   The defendant further asserts on information

and belief that an unknown number of additional unnamed

nonparties may be at fault and requests that the court direct

the factfinder to consider the fault of the nonparties and

reduce any recovery against the defendant in proportion to the

nonparties’ fault, pursuant to § 55-7-13d.         See id. at 3.




                                     5
 Case 2:19-cv-00894 Document 155 Filed 12/08/20 Page 6 of 35 PageID #: 5731



            Also, on June 10, 2020, in Courtland II, the defendant

filed, within the 180-day period, a notice regarding potential

nonparty fault pursuant to § 55-7-13d(a).         See Courtland II, ECF

No. 55.   Therein, again based on the plaintiff’s Rule 30(b)(6)

designee’s testimony, the defendant identifies the same nonparty

entities as in Courtland I as wholly or partly at fault for the

plaintiff’s claims and asserts on information and belief that an

unknown number of additional unnamed nonparties may be likewise

at fault.   See id. at 1–3.     As in Courtland I, the defendant

requests that the court direct the factfinder to consider the

fault of the nonparties and proportionally reduce the amount of

recovery against the defendant pursuant to § 55-7-13d.            See id.

at 3.


            In both cases, the plaintiff filed motions to strike

the defendant’s notices regarding potential at-fault nonparties.

See Courtland I, ECF No. 140; Courtland II, ECF No. 55.            The

motions have been fully briefed and are ripe for disposition.


                          II.   Legal Standard


            The parties do not discuss the legal standard that

should guide the court’s consideration of the plaintiff’s

motions to strike.     Traditionally, a motion to strike is a

“procedural mechanism by which a party challenge[s] the

sufficiency of a pleading or of evidence, with a goal toward


                                     6
 Case 2:19-cv-00894 Document 155 Filed 12/08/20 Page 7 of 35 PageID #: 5732



removing the pleading . . . or [evidence] from the record, so

that it [i]s not considered by a judge or jury.”          Kelly v. FedEx

Ground Package Sys., Inc., No. 3:10-cv-01265, 2011 WL 1584764,

at *2 (S.D.W. Va. Apr. 26, 2011); see also Strike, Black’s Law

Dictionary (11th ed. 2019) (defining “strike” to mean “expunge,

as from a record”).


           The Federal Rules of Civil Procedure expressly provide

procedures for striking pleadings from the record.           See Fed. R.

Civ. P. 12(f), 14(a)(4), 37(b)(2)(A)(iii).         Rule 12(f) allows

the court to strike pleadings of “an insufficient defense or any

redundant, immaterial, impertinent, or scandalous matter.”            Fed.

R. Civ. P. 12(f).    Rule 12(f) motions to strike “are generally

viewed with disfavor ‘because striking a portion of a pleading

is a drastic remedy and because it is often sought by the movant

simply as a dilatory tactic.’”       Waste Mgmt. Holdings, Inc. v.

Gilmore, 252 F.3d 316, 347 (4th Cir. 2001) (quoting 5A Charles

Alan Wright et al., Federal Practice and Procedure § 1380, 647

(2d ed. 1990)).    A decision from this district adequately sets

forth the standards for considering a Rule 12(f) motion:

           the standard by which courts judge Rule 12(f) motions
           imposes a sizable burden on the movant. . . . Before
           granting a motion to strike, a court must be convinced
           there are no questions of fact, that any questions of
           law are clear and not in dispute, and that under no
           set of circumstances could the defense succeed. It is
           difficult to establish a defense is clearly
           insufficient. Even where technically appropriate and


                                     7
    Case 2:19-cv-00894 Document 155 Filed 12/08/20 Page 8 of 35 PageID #: 5733



              well-founded, motions to strike defenses as
              insufficient are often denied in absence of a showing
              of prejudice to the moving party.

Clark v. Milam, 152 F.R.D. 66, 70 (S.D.W. Va. 1993) (internal

quotation marks and citations omitted). 3

              Beyond Rule 12(f), federal courts also have inherent

authority to strike a document when the party submitting it has

not complied with the rules or the court’s orders for doing so.

See Iota Xi Chapter of Sigma Chi Fraternity v. Patterson, 566

F.3d 138, 150 (quoting United States v. Moussaoui, 483 F.3d 220,

236 (4th Cir. 2007)) (citing United States v. Hudson, 11 U.S. (7

Cranch) 32, 34 (1812)).         However, “‘[b]ecause of their very

potency, inherent powers must be exercised with restraint and

discretion.’”       Anusie-Howard v. Todd, 920 F. Supp. 2d 623, 627–

28 (D. Md. 2013) (quoting Chambers v. NASCO, Inc., 501 U.S. 32,

44 (1991)).


              Ultimately, the court need not determine which legal

standard should apply to the plaintiff’s motions to strike

because, as set forth below, the defendant has agreed that § 55-

7-13d is inapplicable to certain claims and the plaintiff’s

3 Additionally, the Rules provide procedures for striking a
document when it is not signed by counsel or a pro se party.
See Fed. R. Civ. P. 11(a), 26(g)(2). The notices at issue here
have been signed by counsel, see Courtland I, ECF No. 37 at 2–3;
id., ECF No. 139 at 4; Courtland II, ECF No. 53 at 4, and the
plaintiff does not argue they should be stricken due to a lack
of a signature pursuant to Rules 11 or 26(g)(2).



                                        8
 Case 2:19-cv-00894 Document 155 Filed 12/08/20 Page 9 of 35 PageID #: 5734



arguments are not sustainable with respect to the remaining

claims.


                             III. Discussion


           The plaintiff argues that the defendant’s notices

should be stricken for two reasons.        The court addresses the

arguments in turn.


A.   Applicability of Comparative Fault Statute


           The plaintiff argues that West Virginia’s comparative

fault statute, W. Va. Code §§ 55-7-13a to -13d, pursuant to

which a defendant may seek to reduce the recovery against it

based on the fault of nonparties, see W. Va. Code § 55-7-

13d(a)(1), (3), does not apply to this case.


           (1)   Federal claims (Counts I through III) and state-
                 law equitable-relief claims


           First, the plaintiff argues that the statute does not

apply to Counts I through III of its complaints, i.e., its

federal statutory claims brought under CERCLA and RCRA.            The

plaintiff further argues that, by its terms, the statute does

not apply to any of its claims — specifically, its RCRA claims

(Counts II and III of both complaints) as well as its state-law

claims for judicial abatement of public nuisance (Count IV of

both complaints) and judicial abatement of public nuisance per


                                     9
 Case 2:19-cv-00894 Document 155 Filed 12/08/20 Page 10 of 35 PageID #: 5735



se (Count V of the Courtland II complaint) — that seek

injunctive relief rather than damages.         See W. Va. Code § 55-7-

13a(b) (“In any action based on tort or any other legal theory

seeking damages for personal injury, property damage, or

wrongful death, recovery shall be predicated upon principles of

comparative fault and the liability of each person, including

plaintiffs, defendants and nonparties who proximately caused the

damages, shall be allocated to each applicable person in direct

proportion to that person’s percentage of fault.”); see also

Courtland I, ECF No. 1 at 24–30, 36–37 (seeking injunctive

relief for Counts II, III, and IV); Courtland II, ECF No. 1 at

27–40, 47 (seeking injunctive relief for Counts II, III, IV, and

V).


           The defendant responds that it “does not seek

application of [West Virginia’s comparative fault statute] to

[the] [p]laintiff’s claims under CERCLA[ or] RCRA,” i.e., Counts

I through III of both complaints.         Courtland I, ECF No. 141 at 4

n.4; accord Courtland II, ECF No. 56 at 4 n.3.          The defendant

further states that it “does not seek application of the West

Virginia [comparative fault] statute[] to [the] [p]laintiff’s

claims for public nuisance,” i.e., Count IV of the Courtland I

complaint and Counts IV and V of the Courtland II complaint, to

the extent the plaintiff seeks injunctive relief based on those




                                     10
 Case 2:19-cv-00894 Document 155 Filed 12/08/20 Page 11 of 35 PageID #: 5736



claims.   Courtland I, ECF No. 141 at 6; accord Courtland II, ECF

No. 56 at 6.    In reply, the plaintiff confirms that it seeks

only injunctive relief, and not damages, with respect to its

public-nuisance claims.      See Courtland I, ECF No. 142 at 5; see

also Courtland II, ECF No. 59 at 2 n.2, 4 (stating that the

plaintiff’s motion for preliminary injunction does not involve

any claims for which damages are sought); id., ECF No. 90 at 3,

9, 29–39 (premising motion for preliminary injunction in part on

public-nuisance claims).


            Because the defendant does not seek to apply West

Virginia’s comparative fault statute to the plaintiff’s federal

statutory claims or state-law public nuisance claims, i.e.,

Counts I through IV of the Courtland I complaint and Counts I

through V of the Courtland II complaint, there is no need for

the court to determine whether the statute might apply to those

claims.


            The remaining question is whether the parties’

agreement that the statute does not apply to these claims

provides any basis for striking the defendants’ notices.            It

does not.   Under Rule 12(f), even assuming that striking the

notices with respect to these claims would otherwise be

appropriate, the plaintiff has not shown that it is in any way

prejudiced by their remaining in the record.          See Clark, 152



                                     11
 Case 2:19-cv-00894 Document 155 Filed 12/08/20 Page 12 of 35 PageID #: 5737



F.R.D. at 70; see also Baron v. DirecTV, LLC, 233 F. Supp. 3d

441, 445 (D. Md. 2017) (“If no valid basis exists for any of the

defenses, . . . then the pled defenses will have little impact

on the litigation going forward. . . .         [Thus,] no substantial

prejudice can be discerned from leaving [the] affirmative

defenses in the case at this juncture.”); Charles Alan Wright et

al., Federal Practice and Procedure § 1380 (3d ed. 2020) (“[I]n

order to succeed on a Rule 12(f) motion to strike[,] . . . it

must be shown that the allegations[’] presence in the pleading

throughout the proceeding will be prejudicial to the moving

party.”).   Similarly, the fact that the defendant’s notices

ultimately have no bearing on some of the claims might provide a

basis to not credit or consider the notices with respect to

those claims, but it provides no basis to strike them from the

record pursuant to the court’s inherent authority.           See English

v. CSA Equip. Co., LLC, No. 05-0312-WS-B, 2006 WL 2456030, at *2

(S.D. Ala. Aug. 22, 2006) (“[E]ven if . . . every one of [a

party]’s challenged arguments is incorrect, [this does] no[t]

show[] why the draconian step of striking [the party]’s

arguments is appropriate. . . . In the overwhelming majority of

cases, the proper judicial response to a factually unsupported

or legally defective argument is simply not to credit it.”).




                                     12
 Case 2:19-cv-00894 Document 155 Filed 12/08/20 Page 13 of 35 PageID #: 5738



           (2)   Statutory exceptions


           Next, the plaintiff argues that West Virginia’s

comparative fault statute does not apply to any of its claims

based on two statutory exceptions — a criminal-conduct exception

and a hazardous-waste exception — found in W. Va. Code § 55-7-

13c.   Section 55-7-13c states generally that, “[i]n any action

for damages, the liability of each defendant for compensatory

damages shall be several only and may not be joint,” and “[e]ach

defendant shall be liable only for the amount of compensatory

damages allocated to that defendant in direct proportion to that

defendant’s percentage of fault.”         W. Va. Code § 55-7-13c(a).

The section provides several exceptions to this general rule.

For instance, “[n]otwithstanding any other provision of this

section,” “[a] defendant whose acts or omissions constitute

criminal conduct” or “an illegal disposal of hazardous waste, as

described in [W. Va. Code § 22-18-3]” and who proximately causes

the plaintiff’s damages “shall be jointly and severally liable.”

W. Va. Code § 55-7-13c(h).       The plaintiff argues that the

defendant’s actions alleged in the complaints constitutes

criminal conduct as well as an illegal disposal of hazardous

waste and thus asserts that the defendant cannot have any

recovery against it reduced in proportion to the fault of any

nonparties under § 55-7-13d.




                                     13
 Case 2:19-cv-00894 Document 155 Filed 12/08/20 Page 14 of 35 PageID #: 5739



           Inasmuch as the plaintiff’s argument is based on the

allegations in its complaints rather than on evidence, it is

premature to consider at this juncture.         Cf. W. Va. Code § 55-7-

13d(d) (contemplating that fault must be alleged and proved).

Thus, to the extent the motions seek to strike the notices based

on the criminal-conduct and hazardous-waste exceptions, they are

denied, and the plaintiff may raise the exceptions later at an

appropriate time.


           In sum, the court concludes that the plaintiff has not

provided a reason for the court to strike the defendant’s

notices based on the applicability of West Virginia’s

comparative fault statute.


B.   Compliance with Statutory Notice Procedures


           Next, the plaintiff argues that the defendant failed

to comply with the procedural requirements found in the West

Virginia comparative fault statute for providing notice of at-

fault nonparties.     Section 55-7-13d provides:

           Fault of a nonparty shall be considered . . . if a
           defending party gives notice no later than one hundred
           eighty days after service of process upon said
           defendant that a nonparty was wholly or partially at
           fault. Notice shall be filed with the court and
           served upon all parties to the action designating the
           nonparty and setting forth the nonparty’s name and
           last known address, or the best identification of the
           nonparty which is possible under the circumstances,
           together with a brief statement of the basis for
           believing such nonparty to be at fault[.]


                                     14
 Case 2:19-cv-00894 Document 155 Filed 12/08/20 Page 15 of 35 PageID #: 5740



W. Va. Code § 55-7-13d(a)(2).       The plaintiff argues that the

defendant failed to comply with the requirements of this

provision.


             (1)   Statutory notice period


             First, the plaintiff argues that the defendant’s

notice in Courtland I was not provided within 180 days of

service of process.     Although it is undisputed that the

defendant provided an initial notice that an unspecified number

of unnamed nonparties may be at fault within the 180-day period,

see ECF No. 37, the plaintiff points out that the defendant did

not identify any at-fault nonparties until its supplemental

notice that was provided long after the expiration of the 180-

day period.    As to Courtland II, the plaintiff does not dispute

that the notice was served within the 180-day period but insists

that the notice did not comply with § 55-7-13d(a)(2) for other

reasons.


             The defendant responds, in part, that the 180-day

notice requirement is inapplicable in a federal lawsuit under

the Erie R.R. Co. v. Tompkins, 304 U.S. 64, 72-73 (1938),

doctrine.    Under the Erie doctrine, a federal court sitting in

diversity or supplemental jurisdiction applies state substantive

law and federal procedural law.        United Mine Workers of Am. v.

Gibbs, 383 U.S. 715, 726 (1966); Hanna v. Plumer, 380 U.S. 460,


                                     15
    Case 2:19-cv-00894 Document 155 Filed 12/08/20 Page 16 of 35 PageID #: 5741



465–66 (1965); Erie R.R. Co. v. Tompkins, 304 U.S. 64, 72-73

(1938)); Harbeck v. Smith, 814 F. Supp. 2d 608, 620 (E.D. Va.

2011).      “Classification of a law as ‘substantive’ or

‘procedural’ for Erie purposes is sometimes a challenging

endeavor.”       Gasperini v. Ctr. For Humanities, Inc., 518 U.S.

415, 428 (1996).        However, it is well-settled that, where a

state law conflicts with a Federal Rule of Civil Procedure, the

federal courts must apply the Federal Rule unless the rule

exceeds either the rulemaking authority bestowed by Congress in

the Rules Enabling Act, 28 U.S.C. § 2072, or constitutional

bounds.      See Shady Grove Orthopedic Assocs., P.A. v. Allstate

Inc. Co., 559 U.S. 393, 398 (2010); Burlington N. R.R. Co. v.

Woods, 480 U.S. 1, 5 (1987); Hanna, 380 U.S. at 470–74; see also

Sibbach v. Wilson & Co., 312 U.S. 1, 14 (1941) (applying the

Federal Rule rather than conflicting state rule when the Federal

Rule “really regulates procedure” rather than modifies

substantive rights under state law).            When such a conflict is

present, the rules in Erie and its progeny for determining

whether a state law is substantive or procedural 4 do not come

into play.       See Shady Grove, 559 U.S. at 398 (“We do not wade


4 These rules require a federal court to consider whether the
state law is outcome determinative in the sense that the court’s
refusal to apply it would unduly foment forum-shopping and
result in inequitable administration of the laws. See Hanna,
380 U.S. at 467–68.



                                        16
    Case 2:19-cv-00894 Document 155 Filed 12/08/20 Page 17 of 35 PageID #: 5742



into Erie’s murky waters unless the federal rule is inapplicable

or invalid.”); Hanna, 380 U.S. at 469–70 (explaining the

“assumption that the rule of Erie . . . constitutes the

appropriate test of the validity and therefore the applicability

of a Federal Rule of Civil Procedure” is “incorrect”). 5


              A Federal Rule and a state law conflict if they are in

“direct collision.”        Hanna, 380 U.S. at 472.       “[D]irect

collision,” however, does not require that the “[F]ederal [Rule]

and state law be perfectly coextensive and equally applicable to

the issue at hand.”        Stewart Org., Inc. v. Ricoh Corp., 487 U.S.

22, 26 n.4 (1988).        Instead, the court is to assess first



5 Although not discussed by the parties, federal courts in
Michigan and Arizona have addressed state-law provisions
requiring notice of nonparty fault similar to § 55-7-13d(a)(2)
and have concluded that those provisions’ deadlines should be
enforced in federal lawsuits. See, e.g., Greenwich Ins. Co. v.
Hogan, 351 F. Supp. 2d 736, 737–40 (W.D. Mich. 2004); Wester v.
Crown Controls Corp., 974 F. Supp. 1284, 1286–88 (D. Ariz.
1996). Both Hogan and Wester, which were decided before Shady
Grove, concluded that the provisions at issue are substantive
under traditional Erie analysis and thus must be enforced in
federal courts. See Hogan, 351 F. Supp. at 737–40; Wester, 974
F. Supp. at 1286–88. More recent decisions have simply adopted
the conclusions of Hogan and Wester without considering Shady
Grove’s impact. See, e.g., Guinn v. Praxair, Inc., 386 F. Supp.
3d 850, 877 n.12 (E.D. Mich. 2019); Alsadi v. Intel Corp., No.
CV-16-03738-PHX-DJH, 2019 WL 935670, at *1 (D. Ariz. Feb. 26,
2019). The court does not find this line of cases persuasive
because, as set out below, the Federal Rules directly collide
with § 55-7-13d(a)(2)’s 180-day notice period, precluding
application of traditional Erie analysis in the manner employed
by Hogan and Wester. See Shady Grove, 559 U.S. at 398; Hanna,
380 U.S. at 469–70.



                                        17
 Case 2:19-cv-00894 Document 155 Filed 12/08/20 Page 18 of 35 PageID #: 5743



whether the scope of the Federal Rule is “sufficiently broad to

cover the point in dispute.”       Id.; see also Burlington N., 480

U.S. at 969 (“The initial step is to determine whether, when

fairly construed, the scope of [the] Federal Rule . . . is

‘sufficiently broad’ to cause a ‘direct collision’ with the

state law or, implicitly, to ‘control the issue’ before the

court, thereby leaving no room for the operation of that law.”

(quoting Walker v. Armco Steel Corp., 446 U.S. 740, 749–50 & n.9

(1980))).   In this analysis, the Federal Rules “should be given

their plain meaning” and are not “to be narrowly construed in

order to avoid a ‘direct collision’ with state law.”            Walker,

446 U.S. 750 n.9.


            Here, the question in dispute is:        When must a

defendant notify the plaintiff of its belief that nonparties are

wholly or partially at fault for contributing to the plaintiff’s

damages so that the nonparties’ fault may be considered by the

trier of fact?    Section 55-7-13d answers that such notice must

be provided “no later than” 180 days after service of process.

W. Va. Code. § 55-7-13d(a)(2).       Inasmuch as the notice serves a

role that is equivalent to that of a pleading, the Federal Rules

of Civil Procedure provide a different answer.


            Rule 12 sets forth “the time for serving a responsive

pleading,” in which a defendant “must assert[]” “[e]very defense



                                     18
    Case 2:19-cv-00894 Document 155 Filed 12/08/20 Page 19 of 35 PageID #: 5744



to a claim for relief” raised in a plaintiff’s pleading, as well

as the time for filing a Rule 12(b) motion, which may “assert

[certain] defenses.”        Fed. R. Civ. P. 12(a)–(b).        These defenses

can include the assertion that a nonparty is at fault for some

or all of the damages claimed in the plaintiff’s pleading.                See

Fed. R. Civ. P. 8(c); Hardin v. Manitowoc-Forsythe Corp., 691

F.2d 449, 458 (10th Cir. 1982); Resol. Tr. Corp. v. Ascher, 839

F. Supp. 764 (D. Colo. 1993); see generally 61A Am. Jur. 2d

Pleading § 300 (2020).         Service of either a responsive pleading

or a Rule 12(b) motion must be made on the plaintiff and thus

notifies the plaintiff of such a defense.             See Fed. R. Civ. P.

5(a)(1)(B), (D).        Under Rule 12, the time for serving a

responsive pleading is generally 21 days after service of the

plaintiff’s pleading, 6 but, if a Rule 12 motion is timely filed,

the responsive pleading must be served within 14 days of notice

of the court’s action on the motion or the service of a more

definite statement.        See Fed. R. Civ. P. 12(a)(4).        The period

for serving an answer can be extended by court order, see Fed.

R. Civ. P. 6(b), or by the parties’ stipulation, see LR Civ P

12.1.      A Rule 12(b) motion must be filed before the deadline for



6 The time for serving an answer may be longer if the defendant
has timely waived service, if the defendant is the United States
or a United States agency, officer, or employee, or if the
pleading is sent outside any federal judicial districts. See
Fed. R. Civ. P. 12(a)(1)(A)(ii), (2)–(3).


                                        19
 Case 2:19-cv-00894 Document 155 Filed 12/08/20 Page 20 of 35 PageID #: 5745



filing a responsive pleading expires.         See Fed. R. Civ. P.

12(b).


           Under Rule 15, a defendant may amend its responsive

pleading once as a matter of course within 21 days after serving

it and may amend it thereafter “with the opposing party’s

written consent or the court’s leave,” which should be “freely

give[n] . . . when justice so requires.”         Fed. R. Civ. P.

15(a)(1)-(2).    In some circumstances, the responsive pleading

may be amended during the course of trial, and the parties may

even proceed to try issues not expressly raised in any pleading.

See Fed. R. Civ. P. 15(b).


           Here, the court concludes that the Federal Rules are

in direct collision with § 55-7-13d(a)(2).          The Federal Rules

governing pleadings are sufficiently broad to cover the point in

dispute.   Under the Federal Rules, a defendant must notify the

plaintiff of its belief that nonparties are wholly or partially

at fault for contributing to the plaintiff’s damages within the

time period set forth in Rules 12 and 15 governing the service

of responsive pleadings.      These Rules control the issue and

leave no room for the operation of § 55-7-13d(a)(2)’s 180-day

time period.    The time periods provided by the Federal Rules may

be much shorter or, due to their capacity to be extended through

various means, much longer than the state statute’s 180-day



                                     20
    Case 2:19-cv-00894 Document 155 Filed 12/08/20 Page 21 of 35 PageID #: 5746



period, which does not by its terms appear amenable to any

extension.       See W. Va. Code. § 55-7-13d(a)(2) (requiring notice

to be provided “no later than” 180 days after service of process

(emphasis added)); 7 see also Davis v. Piper Aircraft Corp., 615

F.2d 606, 611 & n.8 (4th Cir. 1980) (explaining that a federal

rule is “quite as broad in scope as [a] conflicting state rule”

when “it operates to cure” a defect that would not be curable

under the state rule).


              The court will not apply a state law that directly

collides with the Federal Rules unless the Federal Rules at

issue do not comport with the Rules Enabling Act or

constitutional requirements.          See Shady Grove, 559 U.S. at 398;

Burlington N., 480 U.S. at 5; Hanna, 380 U.S. at 470–74.               There

is no suggestion that the Federal Rules at issue here exceed

constitutional bounds, so the court need only determine whether

they are consonant with the Rules Enabling Act to the extent the

plaintiff claims they are not.          See Davis, 615 F.2d at 612.


              In Shady Grove, the Supreme Court considered what test

should be used to analyze whether a Federal Rule violates the

Rules Enabling Act.        Two tests were advanced, neither of which



7 It does not appear that the West Virginia Supreme Court of
Appeals has had an opportunity to consider the 180-day period or
specifically whether the period may be extended.



                                        21
 Case 2:19-cv-00894 Document 155 Filed 12/08/20 Page 22 of 35 PageID #: 5747



commanded a majority.      Writing for a four-member plurality,

Justice Scalia concluded that the correct test, first expressed

in Sibbach, is whether the Federal Rule itself “‘really

regulates procedure,-the judicial process for enforcing rights

and duties recognized by substantive law and for justly

administering remedy and redress for disregard or infraction of

them.’”   Shady Grove, 559 U.S. at 407 (plurality opinion)

(alteration omitted) (quoting Sibbach, 312 U.S. at 14).            Thus,

in the plurality’s view expressed by Justice Scalia, “[t]he

test” focuses on “what the [Federal] [R]ule itself regulates:

If it governs only ‘the manner and the means’ by which the

litigants’ rights are ‘enforced,’ it is valid; if it alters ‘the

rules of decision by which the court will adjudicate those

rights,’ it is not.”     Id. (brackets omitted) (quoting Miss.

Publ’g Corp. v. Murphree, 326 U.S. 438, 445 (1946)).


            Writing for himself in a concurrence, Justice Stevens

advanced a different test that focuses on the state law at

issue.    Pointing to the Rules Enabling Act’s requirement that

the Federal Rules “‘not abridge, enlarge or modify any

substantive right,’” id. at 422 (Stevens, J., concurring)

(emphasis added in Shady Grove) (quoting 28 U.S.C. § 2072(b)),

he concluded that “[a] [F]ederal [R]ule . . . cannot govern a

particular case in which the [R]ule would displace a state law




                                     22
    Case 2:19-cv-00894 Document 155 Filed 12/08/20 Page 23 of 35 PageID #: 5748



that is procedural in the ordinary use of the term but is so

intertwined with a state right or remedy that it functions to

define the scope of the state-created right,” id. at 423.                Of

course, “[f]aced with a [F]ederal [R]ule . . . that displaces a

state rule, one can often argue that the state rule was really

some part of the State’s definition of its rights or remedies”;

and so, “it is necessary to distinguish between procedural

rules” that “ha[ve] some effect on the outcome of litigation”

and those “that are intimately bound up in the scope of a

substantive right or remedy.”          Id. at 432–33 (emphasis in

original).       Because, in Justice Stevens’ estimation, “few

seemingly ‘procedural’ rules [will] define the scope of a

substantive right or remedy,” id. at 428; see also id. at 428

n.13 (noting that nominally “‘procedural’” state rules that

“operate to define the rights and remedies available in a case”

are “rare”), a litigant arguing that a Federal Rule violates the

Rules Enabling Act faces a “high” “bar” id. at 432. 8


              The Fourth Circuit has not yet addressed, in a

published decision, Shady Grove’s splintered opinions regarding

8 Writing for the remaining four members of the Court, Justice
Ginsburg found no collision between the Federal Rule and the
state law at issue and thus did not address what test should be
applied to determine when a Federal Rule violates the Rules
Enabling Act and instead employed traditional Erie analysis to
the state law. See Shady Grove, 559 U.S. at 446, 452, 456
(Ginsburg, J., dissenting).



                                        23
 Case 2:19-cv-00894 Document 155 Filed 12/08/20 Page 24 of 35 PageID #: 5749



the test to be used for determining when a Federal Rule violates

the Rules Enabling Act.      In an unpublished decision, however,

the Fourth Circuit applied the plurality’s test without

addressing Justice Stevens’ test or discussing which test

controls.   See Corradi v. Old United Cas. Co., 675 F. App’x 296,

299 (4th Cir. 2017).     Some other courts have similarly applied

the plurality’s test with little or no commentary regarding

Justice Stevens’ alternative test.        See 19 Charles Alan Wright

et al., Federal Practice and Procedure § 4509 & n.114 (3d ed.

2020) (collecting cases from, inter alia, the Second, Third, and

Ninth Circuits).     Notably, then-Judge Kavanaugh, writing for the

court in a District of Columbia Circuit decision, concluded that

neither test is controlling under Marks v. United States, 430

U.S. 188 (1977).     See Abbas v. Foreign Policy Grp., LLC, 783

F.3d 1328, 1336–37 (D.C. Cir. 2015).         In his view, the Sibbach

standard, which is nearly identical to the plurality’s test,

remains controlling.     See id. at 1337.      Still other courts have

concluded that, pursuant to Marks, Justice Stevens’ concurrence,

which provides the narrowest basis for the Shady Grove decision,

constitutes the controlling test, see Wright et al., § 4509 &

n.112 (collecting cases from, inter alia, the First, Sixth,

Eighth, and Tenth Circuits).




                                     24
    Case 2:19-cv-00894 Document 155 Filed 12/08/20 Page 25 of 35 PageID #: 5750



              While the court finds the plurality’s test persuasive,

the court need not determine which test is controlling.

Because, as explained below, the Federal Rules at issue here

comport with the Rules Enabling Act under either test, it is

unnecessary to decide which Shady Grove opinion controls.                See

Lisk v. Lumber One Wood Preserving, LLC, 792 F.3d 1331, 1336

(11th Cir. 2015).        Declining to make this determination

“comports with the general preference for avoiding unnecessary

rulings,” a preference that is “especially appropriate” where

applying the Marks rule, an already “difficult” endeavor, does

not appear to alleviate uncertainty.            Id. at 1337. 9


              With respect to the plurality’s test, the plaintiff

does not argue that the Federal Rules at issue here do not

“‘really regulate procedure.’”          Shady Grove, 559 U.S. at 411

(plurality opinion) (quoting Sibbach, 312 U.S. at 14).               The

plaintiff’s failure to advance the argument is sufficient, by

itself, for the court to not disturb the presumption that these

Federal Rules comport with the Rules Enabling Act.               See Davis,

615 F.2d at 612; see also Burlington N., 480 U.S. at 6 (noting

the “presumptive validity” of the Federal Rules “under both the



9 “The Supreme Court can avoid th[is] dilemma by simply
reconsidering the issue that fragmented the Court originally,”
an option not available to the lower courts. Lisk, 792 F.3d at
1337.



                                        25
 Case 2:19-cv-00894 Document 155 Filed 12/08/20 Page 26 of 35 PageID #: 5751



constitutional and statutory constraints”).          Moreover, the court

has no trouble concluding that the Federal Rules concerning the

timing of pleading defenses “govern[] only ‘the manner and the

means’ by which the litigants’ rights are ‘enforced,’” rather

than “alter[] ‘the rules of decision by which the court will

adjudicate those rights,’” and thus do not violate the Rules

Enabling Act.    Shady Grove, 559 U.S. at 411 (plurality opinion)

(quoting Miss. Publ’g, 326 U.S. at 445); see also Estate of

Burns ex rel. Vance v. Cohen, No. 5:18-cv-00888, 2019 WL

4463318, at *3–4 (S.D.W. Va. Sept. 17, 2019) (Berger, J.)

(applying the plurality’s test and finding § 55-7-13d(a)(2)’s

timing requirement to be procedural and not substantive).


           With respect to Justice Stevens’ test, the plaintiff

does not clearly argue that displacing § 55-7-13d(a)(2)’s 180-

day notice period by enforcing the Federal Rules in this case

would abridge, enlarge, or modify a substantive state right and

thus violate the Rules Enabling Act.         However, some of the

plaintiff’s arguments may be understood to assert that the 180-

day period is so intertwined with West Virginia’s comparative

fault statute that it is intimately bound up with state-created

substantive rights.     The plaintiff makes the plausible argument

that the purpose of the 180-day period is to identify all the

potential parties and nonparties at fault by a given time so




                                     26
 Case 2:19-cv-00894 Document 155 Filed 12/08/20 Page 27 of 35 PageID #: 5752



that a plaintiff may make informed claim-settlement decisions

with an eye toward a recovery amount that is somewhat dependent

on the number and degree of potential liability of identified

nonparties.    See Courtland I, ECF No. 142 at 9–10.         Because a

defendant’s ability to assert nonparty fault may ultimately

affect a plaintiff’s amount of recovery, which may in turn

affect a plaintiff’s claim-settlement decisions, the plaintiff

argues that the statute’s time constraints on that ability are

substantive in nature.      See id. 10


           The court concludes that § 55-7-13d(a)(2)’s 180-day

notice period is not one of those rare state laws that, though

seemingly procedural, is so intertwined with a state right or

remedy that it functions to define the scope of a state-created

right.   Although enforcement (or non-enforcement) of the notice

period may affect litigation and settlement outcomes, it does

not change a defendant’s entitlement to a reduction in the

recovery against it; instead, it merely delineates when that

entitlement must be asserted.       More importantly, it in no way

alters a plaintiff’s entitlement to substantive rights provided

10The plaintiff might also be understood to be arguing that §
55-7-13d(a)(2) must be considered substantive rather than
procedural under traditional Erie analysis. See Courtland I,
ECF No. 142 at 7–11. However, the court does not engage in that
analysis where, as here, the Federal Rules directly collide with
the state law at issue. See Shady Grove, 559 U.S. at 398;
Hanna, 380 U.S. at 469–70.



                                     27
 Case 2:19-cv-00894 Document 155 Filed 12/08/20 Page 28 of 35 PageID #: 5753



by West Virginia law.      In a roughly analogous context, courts

have ruled that a statutory requirement that the plaintiff

provide notice to the state’s attorney general before commencing

a class-action antitrust suit does not run afoul of Justice

Stevens’ test because the notice requirement, although it may

affect the ultimate outcome of litigation, does not alter the

plaintiff’s entitlement to assert antitrust claims.           See In re

Restasis (Cyclosporine Ophthalmic Emulsion) Antitrust Litig.,

355 F. Supp. 3d 145, 155-56 (E.D.N.Y. 2018) (citing In re

Propranolol Antitrust Litig., 249 F. Supp. 3d 712, 728 (S.D.N.Y.

2017); In re Aggrenox Antitrust Litig., 94 F. Supp. 3d 224, 254

(D. Conn. 2015)); In re Broiler Chicken Antitrust Litig., 290 F.

Supp. 3d 772, 817–18 (N.D. Ill. 2017).         Likewise, here, although

the enforcement of the 180-day period might affect the

litigation’s outcome as the plaintiff claims, it does not alter

either party’s entitlement to a substantive right.


           Several additional factors that Justice Stevens found

pertinent further demonstrate that § 55-7-13d(a)(2)’s 180-day

notice period is not sufficiently intertwined with a state right

or remedy that it functions to define the scope of a state-

created right.    First, on its face, the 180-day notice period

sets a deadline for providing notice, a classic example of a

procedural rule.     See Stewart v. Iancu, 912 F.3d 693, 700 (4th




                                     28
 Case 2:19-cv-00894 Document 155 Filed 12/08/20 Page 29 of 35 PageID #: 5754



Cir. 2019) (“[M]ost time bars are ‘quintessential claim-

processing rules,’ which ‘promote the orderly progress of

litigation by requiring that the parties take certain procedural

steps at certain specified times.’” (quoting Henderson v.

Shinseki, 562 U.S. 428, 435 (2011))); see also Shady Grove, 559

U.S. at 432 (Stevens, J., concurring) (“The mere fact that a

state law is designed as a procedural rule suggests it reflects

a judgment about how state courts ought to operate and not a

judgment about the scope of state-created rights and

remedies.”).


           Second, like the rest of West Virginia’s comparative

fault statute, § 55-7-13d(a)(2) does not apply to a specific

statutory or common-law cause of action or to a discrete class

of claims but, instead, applies broadly, with certain

exceptions, to “any action based on tort or any other legal

theory seeking damages for personal injury, property damage, or

wrongful death.”     W. Va. Code § 55-7-13a(b) (emphasis added).

Under Justice Stevens’ test, a state law or rule that is not

tied to a particularized right or cause of action is less likely

to define a state-created right or remedy.          See Shady Grove, 559

U.S. at 433 (Stevens, J., concurring); see also Stender v.

Archstone-Smith Operating Tr., 958 F.3d 938, 947 (10th Cir.

2020) (explaining that “general cost-shifting statutes that




                                     29
 Case 2:19-cv-00894 Document 155 Filed 12/08/20 Page 30 of 35 PageID #: 5755



apply in every case” do not “indicate[] a [state’s] judgment

about the scope of state-created rights or remedies”); Whitlock

v. FSL Mgmt., LLC, 843 F.3d 1084, 1092 (6th Cir. 2016) (assuming

state law is substantive in part because it “only applies to

claims brought under the Kentucky Wage and Hour Act, and it

appears within the same statutory provision that creates the

private cause of action”).


           Third, the plaintiff has not pointed to any

legislative history, nor is the court aware of any, suggesting

that the 180-day period was adopted to “define[] the dimensions

of a claim itself,” rather than merely “adopted for some policy

reason” that incidentally “has some effect on the outcome of

litigation,” as nearly any procedural device will have.            Shady

Grove, 559 U.S. at 433 (Stevens, J., concurring) (emphasis in

original) (internal quotation marks and brackets omitted).

Justice Stevens’ test does not “dismiss the possibility” that

state lawmakers sought to achieve policy objectives other than

defining the dimensions of rights and remedies.           Id. at 433–35.


           Ultimately, the court must have “little doubt” that §

55-7-13d(a)(2)’s 180-day notice period reflects West Virginia’s

“judgment about the scope of state-created rights and remedies”

such that displacing it with “a [F]ederal [R]ule would alter a

state-created right.”      Id. at 432 (emphasis added).       This “high”



                                     30
 Case 2:19-cv-00894 Document 155 Filed 12/08/20 Page 31 of 35 PageID #: 5756



“bar” for concluding that the 180-day notice period is one of

those “rare” state laws masquerading as a procedural rule that,

in fact, is “so intertwined with a state right or remedy that it

functions to define the scope of the state-created right” has

not been met here.     Id. at 423, 428 n.13, 432.


           The court concludes that, under either Shady Grove

test, the 180-day period set by § 55-7-13d(a)(2) does not apply

in this federal lawsuit.      The plaintiff’s argument that the

defendant’s notices should be stricken based on application of §

55-7-13d(a)(2)’s time period fails.


           (2)   Notice contents


           Lastly, the plaintiff argues that the defendant’s

notices do not comply with West Virginia’s comparative fault

statute because they run afoul of § 55-7-13d(a)(2)’s requirement

that the defendant “give[] notice . . . that a nonparty was

wholly or partially at fault.”       W. Va. Code § 55-7-13d(a)(2)

(emphasis added).     The plaintiff points out that all the

defendant’s notices state that either unnamed or the three named

nonparties “may be wholly or partially at fault.”           Courtland I,

ECF No. 37 at 1 (emphasis added); accord id., ECF No. 139 at 1;

Courtland II, ECF No. 53 at 1.       In the plaintiff’s view, the

notice contemplated by § 55-7-13d(a)(2) requires the defendant

to do more than speculate about a nonparty’s fault; it requires


                                     31
 Case 2:19-cv-00894 Document 155 Filed 12/08/20 Page 32 of 35 PageID #: 5757



the defendant to assert that the nonparty was in fact at fault

for the damages claimed.      The defendant responds that its use of

“may be” rather than “was” is merely a matter of semantics and

that its notices sufficiently apprise the plaintiff of the

information required for compliance with § 55-7-13d(a)(2).

Neither party cites any authority for their positions.


             Based on the language of the statute, the court

concludes that the plaintiff’s argument is without merit.

Section 55-7-13d(a)(2) contains two sentences.          The first

sentence imposes the requirement to provide timely notice in

order for the fault of a nonparty to be considered by the trier

of fact pursuant to subsection (a)(1).         See W. Va. Code § 55-7-

13d(a)(2).    It is in this sentence that the notice is described

as a “notice . . . that a nonparty was wholly or partially at

fault.”   Id.   The second sentence, however, specifies to whom

the notice must be provided — it must be “filed with the court

and served upon all parties” — and it specifies the contents of

the notice.     See id.   The second sentence specifies exactly what

the notice must “designat[e]” — “the nonparty” at fault — and

exactly what information the notice must “set[] forth,” namely,

(1) “the nonparty’s name and last known address[] or the best

identification of the nonparty which is possible under the




                                     32
 Case 2:19-cv-00894 Document 155 Filed 12/08/20 Page 33 of 35 PageID #: 5758



circumstances” and (2) “a brief statement of the basis for

believing such nonparty to be at fault.”         Id.


           In the court’s view, § 55-7-13d(a)(2)’s more specific

second sentence controls what content must be included in the

notice.   The second sentence, unlike the first, expressly states

what must be “set[] forth” in the notice, id., and does not

include a requirement that the notice employ talismanic phrases

such as “was at fault” or only non-speculative language

regarding the nonparty’s fault, see id. (requiring the notice to

“set[] forth . . . a brief statement of the basis for believing

such nonparty to be at fault” (emphasis added)).           The mere fact

that the first sentence describes the notice as a notice that a

nonparty was partially or wholly at fault does not overcome the

more specific language of the provision expressly stating what

the notice must set forth.       See Strawser v. Atkins, 290 F.3d

720, 733 (4th Cir. 2002) (“‘It is a well-settled principle of

construction that specific terms covering the given subject

matter will prevail over general language of the same . . .

statute which might otherwise prove controlling.’” (quoting

Kepner v. United States, 195 U.S. 100, 125 (1904))); cf. Norman

Singer & Shambie Singer, 1A Sutherland Statutory Construction §

20:7 (7th ed. 2019) (“The presumption is that the statute flows

in orderly progression from general statement to specific




                                     33
 Case 2:19-cv-00894 Document 155 Filed 12/08/20 Page 34 of 35 PageID #: 5759



instance so that ordinarily the qualification of a later clause

upon an earlier one is to be expected.”).          Accordingly, the

plaintiff’s argument that the defendant’s notices should be

stricken for failing to state that each of the nonparties “was”

at fault or for employing speculative language fails.


           In sum, the court concludes that the plaintiff has not

provided a reason for the court to strike the defendant’s

notices based on the defendant’s failure to comply with § 55-7-

13d’s timing requirements and on the content of the notices.


                             IV.   Conclusion

           For the foregoing reasons, it is ORDERED that the

plaintiff’s motion to strike the defendant’s notice regarding

potential nonparty fault and supplemental notice regarding

potential nonparty fault, (Courtland I, ECF No. 140) and the

plaintiff’s response to and motion to strike the defendant’s

notice regarding potential nonparty fault, (Courtland II, ECF

No. 55) be, and hereby they are, denied. 11




11The court notes that, although the initial notice in Courtland
I was filed before the deadline set for amending the pleadings,
the supplemental notice in Courtland I as well as the notice in
Courtland II were filed after that deadline. See Courtland I,
ECF No. 37; ECF No. 131; ECF No. 139; Courtland II, ECF No. 23;
ECF No. 53. In light of the court’s ruling, the court will
entertain motions for leave to amend the pleadings insofar as
the defendant chooses to file them.



                                     34
 Case 2:19-cv-00894 Document 155 Filed 12/08/20 Page 35 of 35 PageID #: 5760



           The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                          ENTER: December 8, 2020




                                     35
